                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

YASET LOUIS VASQUEZ,

                         Plaintiff,                                       8:19CV157

         vs.
                                                                            ORDER
KRAFT FOODS GROUP, INC.,

                         Defendant.


         This matter is before the Court on its own motion pursuant to 28 U.S.C. ' 455(a), which
states: “Any . . . judge . . . of the United States shall disqualify himself in any proceeding in which
his impartiality might reasonably be questioned.”            Upon review of the docket in the
above-designated case, the undersigned judge shall, and hereby does, recuse himself from the
above-designated case pursuant to 28 U.S.C. ' 455(a).
         The clerk shall refer the file to the Chief Judge for reassignment to a different magistrate
judge.


         Dated this 3rd day of June, 2019.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
